Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on November 18, 2019.
3.	Claims 46-76 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claims 67-70 objected to under 37 CFR 1.75(c) as being in improper dependent claims. Claims 67-70 listed under independent claims 66 a system for data processing. However, claims 67-70 recites the system of claim 46. Appropriate correction is required.
Claim Interpretation under 35 USC § 112
6.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	Claims 46, 50-54, 57-58, 61-62, 64-65, 66-67 has limitation(s), "device configure to determine, search, allow or deny, in claim 46, device configured to encrypt, claim 51, adapter configured to receive, determine, poll a database, claim 52, 54, adapter configured to sign, 57-58, configure to perform service call, 60, configure to merge, 61, configure to send, 62, configure to rationalize, 64, configure to generate, 66, means configure to determine, verify, combine, 66", has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “determine, search, allow or deny … verify, combine, ", coupled with functional language "configured to", without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 46, 50-54, 57-58, 61-62, 64-65, 66-67 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: figure 1, specification Para [0160].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 46-65 are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al (US 2011/0251863 A1), in view of Hale et al (US 2016/0093217 A1).
As per claim 46, Singer discloses:
- a computer processing device for determining whether to allow or deny access to a database associated with the device, wherein the device is configured to (authorized access (i.e. allow or deny) to airline database, Para [0011], Fig. 1, [0030]),
- ii. search the database to determine one or more access rules associated with the source of the data, wherein the access rules define whether write access to the database is allowed or denied for the data (querying repository of plurality of access rule (i.e. searching database of access rule) associated with source data (i.e. different airline data), Para [0011], [0023], Fig. 1, [0030],
- iii. allow or deny write access to the database based on the determined one or more access rules (based on access rule allowing or deny access to database, Para [0023], [0025]),
Singer does not explicitly disclose determine a source of data signed with a first key by comparing the first key to one or more keys stored in a further database to identify the source of the data. However, in the same field of endeavor Hale in an analogous art disclose determine a source of data signed with a first key by comparing the first key to one or more keys stored in a further database to identify the source of the data (determining source of data using identifying flight data or flight number (i.e. key) and comparing the flight number, Para [0024], [0116], Para [0120]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Singer with the teaching of Hale by modifying Singer such that data sharing between airlines of Singer to detect a specific flight using the key such as flight number matching technique of Hale for efficient analysis of flight operation data. The motivation for doing so would allow a user find out the flight operation status quickly and efficiently (Hale, Para [0059]).
As per claim 47, rejection of claim 46 is incorporated, and further Singer discloses:
- wherein the data comprises status information data and a plurality of different fields, the database comprises a plurality of different fields, and one or more different access rules are provided for at least two or more of the different fields (Para [0065], line 10-20, “access Rules repository can be modified and maintained to reflect the up to date status of the relationships and agreements among the various airlines of the Alliance”, database with plurality of fields, (i.e. flight origination, departure, airline, flight number, etc..), Para [0049]).
As per claim 48, rejection of claim 46 is incorporated, and further Singer discloses:
- wherein the one or more access rules determine whether write access is allowed or denied based on the determined source of the data and each field associated with the data (determining read or write access, Para [0051], line 1-10).
  As per claim 49, rejection of claim 46 is incorporated, and further Hale discloses:
- wherein the data is associated with a journey or flight between an origin and a destination (flight origin and destination data, Para [0024]).
As per claim 50, rejection of claim 46 is incorporated, and further Singer discloses:
- further configured to allow or deny access to a subset of the fields stored in the database based on the determined one or more access rules (authorized user can access only a partition or portion of data (subset of data), Para [0011]).
As per claim 51, rejection of claim 46 is incorporated, and further Hale discloses:
- wherein the device is further configured to encrypt one or more of the fields associated with the received data based on one or more encryption rules stored in the database, and wherein the encryption is performed using 3- way encryption (encrypting the flight information, Para [0088]).
As per claim 52, rejection of claim 46 is incorporated, and further Hale discloses:
- a first adapter configured to: receive first status data from a first data source; and determine, from the received first status data, a further key wherein the further key is associated with a journey or flight between an origin and a destination (adapter to 
As per claim 53, rejection of claim 52 is incorporated, and further Hale discloses:
- wherein the first adapter is configured to sign the first status data with the first key (adapter to communicate with different airline, Para [0159]). 
As per claim 54, rejection of claim 52 is incorporated, and further Hale discloses:
- wherein each adapter is further configured to poll a database associated with each data source at a predetermined frequency (continuous real-time changes to associated databases (i.e. polling database at a predetermined frequency), Para [0106]), [0116], [0123], examiner broadest reasonable interpretation: database polling is a process of periodically determine the status of a process generated in each event. Accordingly, Hale teaches processing flight changes information in real-time and communicating those changes with multiple platform or sources, continuously and periodically. These flights updated information communicated with plurality of communication channel (i.e. adapter), Para [0131], [0141]).
As per claim 55, rejection of claim 52 is incorporated, and further Hale discloses:
- wherein any one or more of the first status data, second status data, and third status data comprise data defining different aspects of status information associated with a departure airport, departure gate, arrival airport, arrival gate, flight schedule information associated with an airline and wherein the data is formatted according to an alpha-numeric data format such as an XML or JSON data format (flight information from origin to destination, schedule are foramted in alpha numeric format, Fig. 2, item 200 (alpha numeric format: KLM212/PHBQK).
As per claim 56, rejection of claim 52 is incorporated, and further Hale disclose:
- wherein at least one of the first adapter, a second adapter, or a third adapter is configured to read one or more syntax elements associated with the first status data, second status data, or third status data, wherein the status data is arranged according to a first format and to map the syntax elements to a second format which is different from the first format (connecting flights along the route (i.e. mapping one flight to another flight which is different in format), Para [0048], [0052]).
As per claim 57, rejection of claim 52 is incorporated, and further Hale discloses:
- a second adapter configured to: receive second status data from a second data source, the second status data being different from the first status data; and sign the second status data with a second key (adapter to communicate with different airline, Para [0159], preflight and post flight information (i.e. flight status) are determined between origin of the flight to destination of the flight, Para [0009], [0024], [0281], different flight information assign different id based on different location, route, aircraft, etc. (i.e. sign the second status with second key), Para [0091].
As per claim 58, rejection of claim 52 is incorporated, and further Hale discloses:
- a third adapter configured to: receive third status data from a third data source, the third status data being different from the first status data and the second status data; and sign the third status data with a third key (adapter to communicate with different airline, Para [0159], preflight and post flight information (i.e. flight status) are determined between origin of the flight to destination of the flight, Para [0009], [0024], [0281], different flight information assign different id based on different location, route, aircraft, etc. (i.e. sign the third status with third key), Para [0091].
As per claim 59, rejection of claim 52 is incorporated, and further Hale discloses:
- wherein the further key is a unique key for a journey based on any one or more of data defining a scheduled departure date, a departure airport, an operating airline, and an operating flight, wherein the computing device is further configured to search the further database for data matching the unique key for the flight (searching database for flight information, Para [0120], Fig. 8).

- wherein the device is further configured to perform a service call to a database associated with a transportation hub, and wherein the service call is a SOAP XML Web service call communicated using a secure transfer protocol or a rest API call (communication using SOAP, Para [0081]).
As per claim 61, rejection of claim 46 is incorporated, and further Hale discloses:
- further comprising a gateway or node configured to merge a first status data, a second status data, and a third status data into aggregated data, the aggregated data comprising an alpha-numeric format (aggregating flight information and store in central location, Para [0076]).
As per claim 62, rejection of claim 61 is incorporated, and further Hale discloses:
- wherein the device is further configured to send the aggregated data to a display at an airport wherein displayed status information comprises data defining a status of a flight in particular alpha numeric text comprising any one or more of data defining whether a flight is delayed, boarding, or closing or whether a passenger associated with the flight should go to a predetermined gate number (displaying flight information in an airport, Para [0081], [0088]).
As per claim 63, rejection of claim 46 is incorporated, and further Hale discloses:
- wherein the data or status data comprise any one or more syntax elements defining: a scheduled departure or/and arrival time; an estimated and actual departure / arrival times; a departure gate or/and terminal associated with an airport; an arrival gate or/and terminal associated with the airport; a baggage carousel number associated with an arrival airport a flight status information in particular data defining a flight as delayed or go to gate or boarding or closing; and an aircraft type and tail number (status including, departure, arrival time, Para [0047], [0048], aircraft, [0009], Para [0082], departure gate, arrival gate, Para [0055]).

- determine whether any one or more of further syntax elements associated with a first status data, a second status data, and a third status data match based on a comparison of syntax elements; and rationalise one or more of the determined matching syntax elements by selecting one of the matching syntax elements based on the data source and the syntax element (correlating flight object (i.e. comparing syntax), Para [0015], [0120], and rationale changes from various sources, Para [0111]).
As per claim 65, rejection of claim 46 is incorporated, and further Hale discloses:
- wherein the device is configured to generate a flight record associated with a flight, the flight record comprising any one or more of data defining a departure schedule, arrival schedule, operating date, operating airline, flight number, departure airport, and arrival airport and wherein the flight record is only created if the database does not comprise data matching the unique key for the flight and stores aggregated data in the flight record in the database (recording flight data, Para [0116]).
10.	Claims 66-76 are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al (US 2016/0093217 A1), to Nishimura (US 6,003,009).
	As per claim 66, Hale discloses:
	- determine from a first data set associated with a first data source, a first unique key associated with the first data source wherein the first data set comprises a plurality of different first data elements (flight information received from multiple sources (i.e. first data source) with different data element, Para [0053] with set of data element (i.e. set of flight information), Para [0049], 
	- determine from a second data set associated with a second data source, a second unique key associated with the second data source wherein the second data set comprises a plurality of different second data elements, wherein the first data set and the second data set share at least one common data element and wherein at least some of the first data elements are different from the second data elements (flight information 
	- verify the first data source and the second data source based on the keys (evaluating (i.e. verifying) flight data received from various sources, Para [0059]), 
	Hale does not explicitly disclose combine the first data set and the second data set in to an aggregated data set if each data source is verified as the source of the data. However, in the same field of endeavor Nishimura in an analogous art disclose combine the first data set and the second data set in to an aggregated data set if each data source is verified as the source of the data (Fig. 4, item 104, Abstract, “The display control section
displays flight arrival information and flight departure information stored in the transfer information database in a format whereby the combinations of a flight arrival and a flight departure relating to the same passenger can be seen”, column 7, line 5-60).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hale with the teaching of Nishimura by modifying Hale such that managing flight data in real-time of hale to find related transfer flight information of Nishimura in an efficient and helpful manner, (Nishimura, column 2, line 10-15).
	As per claim 67, rejection of claim 66 is incorporated, and further Hale discloses:
	- determine from a third data set associated with a third data source, a third unique key associated with the third data source wherein the third data set comprises a plurality of different third data elements, wherein the first data set, the second data set, and the third data set share at least one common data element and wherein at least some of the first data elements are different from the third data elements (flight information received from multiple sources (i.e. third data source) with different data element, Para [0053] with set of data element (i.e. set of flight information), Para [0049]),  
- verify the third data source based on the third key (evaluating (i.e. verifying) flight data received from various sources, Para [0059]),
- the system further comprises: a receiving means configured to perform at least one of: receive the first data set from the first data source; receive the second data set from the second data source; and receive the third data set from the third data source (receiving data from first flight and second flight, Para [0014]), 
Hale does not explicitly disclose combine the aggregated data set and the third data set if the third data source is verified as the source of the third data. However, in the same field of endeavor Nishimura in an analogous art disclose combine the aggregated data set and the third data set if the third data source is verified as the source of the third data (Fig. 4, item 104, Abstract, “The display control section displays flight arrival information and flight departure information stored in the transfer information database in a format whereby the combinations of a flight arrival and a flight departure relating to the same passenger can be seen”, column 7, line 5-60).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hale with the teaching of Nishimura by modifying Hale such that managing flight data in real-time of hale to find related transfer flight information of Nishimura in an efficient and helpful manner, (Nishimura, column 2, line 10-15).
As per claim 68, rejection of claim 66 is incorporated, and further Hale discloses:
- wherein each data element comprises a key-value pair, and the processing means is further configured to determine whether the first data set and second data set include the same data elements, wherein if it is determined that the first data set and the second data set include the same common elements, weighting the values associated with the common elements based on the first data source associated with the first data set and the second data source associated with the second data set (prioritizing the flight planning information (i.e. weight associated to common element), Para [0069], [0099]).
As per claim 69, rejection of claim 66 is incorporated, and further Hale discloses:
- wherein the processing means is further configured to receive an updated first data set at a first frequency and receive an updated second data set at a second frequency, wherein the second frequency is higher than the first frequency (updating data frequently (i.e. periodic basis), Para [0116]).
 As per claim 70, rejection of claim 46 is incorporated, and further Hale discloses:
- wherein the first data source is associated with an origin of a journey, and wherein the second data source is associated with a destination of the journey (origin airport and destination airport, Para [0099]).
As per claims 71-76,
Claims 71-76 are method claims corresponding to system claims 66-70 respectively and rejected under the same reason set forth to the rejection of claims 66-70 above.
			Contact Information


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167